                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DR. HADRIAN NICHOLAS ARTHUR FRAVAL                                                     PLAINTIFFS
and SIL GLOBAL LIMITED

v.                                 Case No. 4:18-cv-844-KGB

RICHARD MAYS, JR., et al.,                                                           DEFENDANTS

                                             ORDER

       Before the Court are the parties’ joint motions to dismiss which contain confidential

settlement terms and which have been filed under seal (Dkt. Nos. 22, 23).            The parties filed

similar joint motions on April 24, 2019, and revised those motions consistent with the parties’

representations at the sealed hearing held on April 18, 2019 (Dkt. No. 20).        Therefore, for good

cause shown and upon motion and stipulation of the parties and their attorneys filed under seal,

the Court grants the parties’ later-filed joint motion to dismiss (Dkt. No. 23).     The terms of that

joint motion are incorporated herein by reference (Id.).    The Court denies as moot the parties’

earlier joint motion to dismiss (Dkt. No. 22).     The Court dismisses with prejudice plaintiffs’

complaint, the third-party plaintiff’s complaint, and all causes of action in this case (Dkt. Nos. 1,

12).

       So ordered this 2nd day of July 2019.



                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
